The opinion of the court Avas delivered by
The Chancellor.
The only question presented is whether a married Avoman can, without the co-operation of her husband, create a term of more than three years in her *340lands. This question was considered by the Supreme Court in its advisory opinion in a suit between the same parties under the- act concerning landlords and tenants, and it was there held that such power exists. Sullivan v. Barry, 17 Vroom 1. I concur in the views there expressed upon the subject, and therefore am of opinion that the judgment in this case should be affirmed.
For affirmance — The Chancellor, Chief Justice, Depue, Dixon, Magie, Parker, Reed, Scudder, Yan Syokel, Brown, Clement, Cole. 12.
For reversal — Rone.